Andree Layton Roaf, Judge, concurring. I agree that these cases must be affirmed because of the supreme court’s decision in Adams v. Arthur, 333 Ark. 53, 969 S.W.2d 598 (1998). The Adams decision has foreclosed any further inquiry by this court into the failure of the appellee doctors to disclose to the appellants that they intended to use a novel or experimental product in their spinal surgeries, by treating this failure as simply an issue of informed consent and, accordingly, governed by the two-year medical malpractice statute of limitations. In so doing, our supreme court has recognized no distinction between the garden-variety informed consent cases and the situation in which, as in the instant case, a medical provider, without the knowledge or consent of a patient, in effect conducts an experiment on the patient. However, the California intermediate appellate court decision that our supreme court relied upon in the Adams decision, Trantafello v. Medical Ctr. of Taranza, 182 Cal. App. 3d 315, 227 Cal. Rptr. 84, (Cal. Dist. Ct. App. 1986), also failed to acknowledge that there is or should be a distinction. The appellants in the instant case argue that such an act constitutes fraudulent concealment in and of itself, but this argument is unavailing after Adams. Indeed, under the Adams decision, the less the doctors told the appellants about the proposed surgical procedure, the better off they were in terms of tolling the statute. Where they said nothing at all about the nature of the material to be used, the supreme court found no misrepresentation, and no tolling of the statute. However, some authorities have distinguished between medical treatment and medical experimentation, and have suggested that the law of informed consent may be an inadequate standard when human-subject experimentation is involved. In K. Morin, The Standard of Disclosure in Human Subject Experimentation, 19 J. Legal Med. 157 (1998), the author describes medical interventions as falling within four categories: standard treatment; innovative treatment; clinical/therapeutic research; or nontherapeutic research. The latter two categories were introduced in the Declaration of Helsinki, see R. Levine, Ethics and Regulation of Clinical Research 427 (2d ed. 1986), and are widely accepted as falling within the ambit of the common definition of experimentation, entitling the subjects to full protection of federal regulations. With regard to innovative treatment, the author states: [IJnnovative therapies, however, have been the object of much controversy, and it remains unclear how the law of informed consent should be applied. . . . The attempt to delineate research and treatment has deep implications for the informed consent requirement. If the distinction is viewed as superfluous, then a uniform standard of disclosure arguably would apply in both contexts. On the contrary, if they remain distinct, then there is reason to believe that the nature of the intervention will dictate different standards, according to the level of protection needed. In D. Giesen, Civil Liability of Physicians for New Methods of Treatment and Experimentation: A Comparative Examination, 3 Med. L. Rev. 22 (1995), another authority further distinguishes between the inadequate disclosure of risks involved in innovative therapeutic treatment, and the nondisclosure of the innovative nature of the treatment itself, suggests that the distinction is unnecessary and undesirable, and contends that “the individual doctor trying out new techniques is undeniably engaged in medical experimentation. It is unacceptable ... to place the burden of this experimentation upon the patient by confining his right of recovery in relation to consent to the tort of negligence.” However, although nondisclosure of the innovative nature of medical treatment has been held to be a battery in a landmark Canadian case, see Zimmer v. Ringrose [1981] 28 A.R. 69, given the one-year Arkansas statute of limitations for intentional torts, such an interpretation would be meaningless to the appellants in the instant case. An unfortunate result of the Adams decision is that Arkansas medical providers are now free to conduct experimental medical procedures upon their patients, without any disclosure whatsoever of the experimental nature of the treatment, and, unless any resulting harm is manifested within the two-year medical malpractice limitations period, without any concern for the consequences.